                                       IN THE
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

UNITED STATES OF AMERICA                       :
                                               :
            v.                                 :   Case No. 6:18CR00002
                                               :
KATHLEEN VARNER                                :


          MOTION FOR SUBSTANTIAL ASSISTANCE CONSIDERATION

       Comes now the United States of America, by counsel, pursuant to Section 5K1.1, United

States Sentencing Commission Guidelines Manual, and to Title 18, United States Code, Section

3553(e), and moves that KATHLEEN VARNER receive consideration for substantial

assistance, based upon the fact that KATHLEEN VARNER has provided substantial assistance

in the investigation and prosecution of another person or persons who have committed offenses.

                                            Respectfully submitted,

                                            THOMAS T. CULLEN
                                            United States Attorney

                                            /s/ R. Andrew Bassford
                                            R. Andrew Bassford
Dated: March 20, 2019                       Assistant United States Attorney




 Case 6:18-cr-00002-NKM Document 81 Filed 03/20/19 Page 1 of 2 Pageid#: 239
                                CERTIFICATE OF SERVICE

       I hereby certify that I have this 20th day of March, 2019, caused to be filed this Motion

for Substantial Assistance Consideration with the Clerk of the Court, which will provide a copy

to Neil Horn, Esq., Counsel for Defendant.



                                             /s/ R. Andrew Bassford
                                             R. Andrew Bassford
                                             Assistant United States Attorney




 Case 6:18-cr-00002-NKM Document 81 Filed 03/20/19 Page 2 of 2 Pageid#: 240
